DETAILED ACTION
This Office Action is in response to the Amendment filed on November 07th, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 13-14 & 25 have been amended; claims 1, 14 & 25 are independent; and claim 35 has been added. Claims 1-10, 12-15, 17-19, 22-35 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-10, 12-13 & 25-29 under 35 U.S.C. 101 is withdrawn as claims have been amended.
Applicant’s arguments, see pages 10-12, filed 11/07/2022, with respect to the rejection(s) of claim(s) 1-8, 12-15, 17-19 & 22-29 under 35 U.S.C. 102 and claims 9-10 & 30-34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nawaz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 12-15, 17-19 and 22-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cook et al. (Cook), U.S. Pub. Number 2009/0138730, in view of Nawaz et al. (Nawaz), U.S. 2014/0189018.
Regarding claim 1; Cook discloses a digital content distribution system comprising:
a virtual processor (par. 0163; fig. 39; a central processing unit (CPU) 3902.); and
a plurality of digital mailbox systems (par. 0099; e-mailbox repository 1216 for delivery to the plurality of customers.), each digital mailbox system being (i) a data store including a non-transitory storage medium and is addressable by a digital mailbox address (par. 0061; providing an electronic account for a customer on a network, where the customer’s electronic address is linked to the customer’s physical address; as with a conventional electronic account, a customer is able to send and receive e-mail as well as conduct electronic transactions; an electronic account ensures flexible and secure communications by linking a customer’s electronic address to the customer’s physical address.) and (ii) assigned to one or more registered users associated with a property identified by the physical address (pars. 0066 & 0100; electronic account and registration system can enable customers to access an electronic mailbox service and other services such as mailing online, electronic bill presentment and payment; electronic mailbox services can include a secure electronic mailbox.),
wherein a first digital mailbox system is configured to transmit digital materials to and receive digital materials from a second digital mailbox system different than the first digital mailbox system and one or more registered users are provided access to the digital materials received by the first digital mailbox system upon authentication (par. 0101; e-mailbox service can receive and store different types of messages, including advertisement messages, e-mail message, electronic postmark (EPM) message, and secure electronic mailbox (SEM) message; some types of messages such as EPM messages and SEM messages can be accessed only via a password or a digital certificate key.), and 
wherein the digital materials received by the first digital mailbox system from the second digital mailbox system are electronically addressed using a first digital mailbox address including a first physical address directed to the property as represented by the first digital mailbox address (par. 0061; the customer’s electronic address is linked to the customer’s physical address; as with a conventional electronic account, a customer is able to send and receive e-mail.).
Cook fails to explicitly disclose each digital mailbox system being (ii) assigned to one or more registered users associated with a property pertaining to the digital mailbox address, the digital mailbox address is uniquely associated with and-includes content identifying a physical address of the property without including or mapping to email address.
However, in the same field of endeavor, Nawaz discloses system and method for electronic and physical delivery of mail comprising each digital mailbox system being (ii) assigned to one or more registered users associated with a property pertaining to the digital mailbox address, the digital mailbox address is uniquely associated with and-includes content identifying a physical address of the property without including or mapping to email address (Nawaz: pars. 0013-0014; a digital mailbox associated with a corresponding physical address for the user; the information obtained from a physical mail-piece composition system or a physical mail-piece may be matched to the name of the corresponding digital mailbox owner in order to determine whether a particular mail-piece might be misdirected to an incorrect or stale address.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the teaching of Nawaz into the methods and systems of Cook comprising each digital mailbox system being (ii) assigned to one or more registered users associated with a property pertaining to the digital mailbox address, the digital mailbox address is uniquely associated with and-includes content identifying a physical address of the property without including or mapping to email address to provide additional services for physical mail delivery and provide less expensive change of address queries (Nawaz: par. 0005.).
Regarding claim 2; Cook and Nawaz disclose the digital content distribution system of claim 1, wherein Cook further discloses the first digital mailbox system is uniquely associated with a first digital mailbox address and the first digital mailbox system is associated with one or more secondary digital mailboxes into which the digital materials are further filtered and segmented for directing the digital material to a targeted registered user (Cook: par. 0134; if it is not the customer’s initial login, and if the customer was successfully authenticated, the customer is given access to the mailbox and the customer is prompted to select an SEM service; customer can select one of the different types of services available through the customer’s electronic account and SEM including: EMP mail, Internet mail, advertisements, bill payment, forms, government services, etc..).
Regarding claim 3; Cook and Nawaz disclose the digital content distribution system of claim 3, wherein Cook further discloses a registration of the registered user to at least a first secondary digital mailbox of the one or more secondary digital mailboxes comprises configuring a user profile associated with a first digital mailbox address associated with the first secondary digital mailbox that causes a notification or a forwarding of all or certain types of digital materials to the first secondary digital mailbox (Cook: par. 0138; the customer can select delivery options including options such as “delivery notification” or “electronic delivery”; if the addressee of the message has an electronic account, the customer can choose “physical address” and the message will be printed and delivered in physical form to the addressee’s physical address; the customer can also choose to encrypt message before it is sent; this allows the customer to encrypt a message for privacy and to prevent a third party intercepting the message from reading it; the user can choose to sign the message by attaching a digital signature to the message before it is sent.).
Regarding claim 4; Cook and Nawaz disclose the digital content distribution system of claim 3, wherein Cook further discloses each of the one or more secondary digital mailboxes corresponds to (i) a registered user living at the physical address, (ii) a user providing proof of address to gain access to a digital mailbox corresponding to a physical address, (iii) a registered user living at the physical address granting access to someone dwelling at the physical address, or (iv) a user employed at a commercial mailing address corresponding to the physical address (Cook: pars. 0061, 0076 & 0101; the customer’s electronic address is linked to the customer’s physical address; a customer is able to send and receive e-mail as well as conduct electronic transactions; mailpiece containing IDV from is sent to the customer by registration system when the customer takes IDV form to an identity proofing location; e-mailbox service can receive and store different types of messages, including advertisement messages, e-mail message, electronic postmark (EPM) messages, and secure electronic mailbox (SEM) messages.).
Regarding claim 5; Cook and Nawaz disclose the digital content distribution system of claim 1, wherein Cook further discloses operability of the first digital mailbox system is configured, based on routing instructions, to filter and prevent receipt and storage of one or more categories or types of digital material (Cook: par. 0135; customer can select an Internet mail folder that contains Internet mail and may or may not include security; an advertisement, or ads, folder that contains advertisements can be chosen; the advertisements can be targeted advertisements sent by an advertiser; the advertisements may be filtered.).
Regarding claim 6; Cook and Nawaz disclose the digital content distribution system of claim 5, wherein Cook further discloses the routing instructions to filter and preclude storage of at least one category of the digital material including (i) certified digital mail, (ii) priority digital mail, (iii) registered digital mail, (iv) first class digital mail, (v) bulk digital mail, or (vi) saturation digital mail (Cook: par. 0135; customer can select an Internet mail folder that contains Internet mail and may or may not include security; an advertisement, or ads, folder that contains advertisements can be chosen; the advertisements can be targeted advertisements sent by an advertiser; the advertisements may be filtered.).
Regarding claim 7; Cook and Nawaz disclose the digital content distribution system of claim 5, wherein Cook further discloses the routing instructions to filter and preclude storage of at least one type of the digital material including (i) marketing digital material, (ii) credit card digital material, or (iii) bills (Cook: par. 0135; customer can select an Internet mail folder that contains Internet mail and may or may not include security; an advertisement, or ads, folder that contains advertisements can be chosen; the advertisements can be targeted advertisements sent by an advertiser; the advertisements may be filtered).
Regarding claim 8; Cook and Nawaz disclose the digital content distribution system of claim 1, wherein Cook further discloses the first digital mailbox system is configured to apply a masking operation to a digital mail message being transmitted to remove or make unreadable a first digital mailbox address for the first digital mailbox system from the digital mail message including the digital materials (Cook: par. 0069; link between an electronic address and a physical address of a customer; link can be implemented using an electronic account number that corresponds to electronic account; electronic account number can be generated when electronic account is created; electronic account number can be linked to a customer’s electronic address, e.g., a vanity e-mail address, and the customer’s physical address; the electronic address could also by a facsimile number or telephone number; a customer can choose the construction of vanity e-mail address.).
Regarding claim 12; Cook and Nawaz disclose the digital content distribution system of claim 1, wherein Cook further discloses the first digital mailbox system is uniquely associated with a first digital mailbox address and the first digital mailbox system is associated with one or more secondary digital mailboxes including a digital mailbox-user created or assigned to each registered user of the digital mailbox system (Cook: par. 0069; link between an electronic address and a physical address of a customer; link can be implemented using an electronic account number that corresponds to electronic account; electronic account number can be generated when electronic account is created; electronic account number can be linked to a customer’s electronic address, e.g., a vanity e-mail address, and the customer’s physical address; the electronic address could also be a facsimile number or telephone number; a customer can choose the construction of vanity e-mail address.).
Regarding claim 13; Cook and Nawaz disclose the digital content distribution system of claim 1, wherein Cook further discloses the physical address corresponds to a mailing address including (i) a street, (ii) a city and state, and (iii) a zip code, the physical address is used as content forming a network address for transmission of the digital materials (Cook: par. 0070; when the customer provides the physical address, the electronic account system can submit it to an address matching engine that communicates with an address database; the address matching engine submits the address as a query to the address database, which returns a standardized physical address to be linked to the electronic account; the standardized physical address conforms to a pre-approved format and includes a nine-digit ZIP code; the physical address linked to the electronic account is as complete and correct as possible, even if the customer submitted only a partial address (e.g., only a 5-digit ZIP code).).
Regarding claims 14-15, 17-19 and 22-24; Claims 14-15, 17-19 and 22-24 are directed to computerized method which have similar scope as claims 1-8 and 12-13. Therefore, claims 14-15, 17-19 and 22-24 remain un-patentable for the same reasons.
Regarding claims 25-29; Claims 25-29 are directed to digital content distribution system which have similar scope as claims 1-8 and 12-13. Therefore, claims 25-29 remain un-patentable for the same reasons.
Claim 9 and 35 are rejected under 35 U.S.C 103(a) as being unpatentable over Cook et al. (Cook), U.S. Pub. Number 2009/0138730, in view of Nawaz et al. (Nawaz), U.S. 2014/0189018, and further in view of Bankers Trust Company (Bankers), W.O. 2000/022787.
Regarding claim 9; Cook and Nawaz disclose the digital content distribution system of claim 1.
Cook and Nawaz fail to explicitly disclose the first digital mailbox system is configured to apply a masking operation to a digital mail message being transmitted to remove or make unreadable information within a body of the digital mail message to any registered or authorized user other than a selected registered or authorized user of the first digital mailbox system.
However, in the same field of endeavor, Bankers discloses method, system, and computer program product for providing enhanced electronic mail services wherein the first digital mailbox system is configured to apply a masking operation to a digital mail message being transmitted to remove or make unreadable information within a body of the digital mail message to any registered or authorized user other than a selected registered or authorized user of the first digital mailbox system (Bankers: page 4; a party A who desires to send a message to another party B and obtain a receipt; the ECM protocol uses an “invisible” trusted third-party, referred to as a post office (PO), to facilitate the transaction; party A first takes her message M and encrypts it using party B’s public key, obtaining ciphertext as signified by MB = EB(M); the ciphertext is encrypted by encrypting the concatenation of the triplet MB, and the identifiers A and B; the second encryption process of the inner message, MB, is called super-encryption; it provides an added layer of “conditional access” such that one who removes the outer envelope (i.e., the second layer of encryption) cannot read the inner message M. conversely, one having the key to the inner envelope (i.e., the first layer of encryption) cannot act until the outer layer has first been removed; the super-encrypted message is indicated by M0=EP0(A|B|MB); upon receiving M0, party B signs the super-encrypted message and forwards their signature to A as a receipt as indicated R = SM(M0); if A receives a property signed receipt, A will forward to B, the inner message EB(M) (e.g., a masking operation to a digital mail message being transmitted to remove or make unreadable information within a body of the digital mail message to any registered or authorized user other than a selected registered or authorized user of the first digital mailbox system.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bankers into the methods and systems of Cook and the system and method of Nawaz wherein the first digital mailbox system is configured to apply a masking operation to a digital mail message being transmitted to remove or make unreadable information within a body of the digital mail message to any registered or authorized user other than a selected registered or authorized user of the first digital mailbox system to provide electronic authorization functions such as certified electronic mail (Bankers: page 1).
Regarding claim 35; Cook and Nawaz disclose the digital content distribution system of claim 1.
Cook and Nawaz fail to explicitly disclose the digital mailbox address is devoid of any uniform resource locator or domain name.
However, in the same field of endeavor, Bankers discloses method, system, and computer program product for providing enhanced electronic mail services wherein the digital mailbox address is devoid of any uniform resource locator or domain name (Bankers: page 26, lines 20-27; the PO choice may be imposed by a third party, such as the employer of A or B, or a PO might refuse service to some class of users or messages; in a non-public system, such as the proprietary corporate electronic mail system of a given company, the system may be a closed system, such that the PO cannot recover messages unless one or both of the parties are employees, agents, customers, or suppliers of that company, and their certificates clearly evidence that relationship (e.g., the user’s e-mail addresses must belong to the same domain name as the company PO).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bankers into the methods and systems of Cook and the system and method of Nawaz wherein the digital mailbox address is devoid of any uniform resource locator or domain name to provide electronic authorization functions such as certified electronic mail (Bankers: page 1).
Claims 10 and 30-34 are rejected under 35 U.S.C 103(a) as being unpatentable over Cook et al. (Cook), U.S. Pub. Number 2009/0138730, in view of Nawaz et al. (Nawaz), U.S. 2014/0189018, and further in view of Marsico et al. (Marsico), U.S. 2015/0039409.
Regarding claim 10; Cook and Nawaz disclose the digital content distribution system of claim 1.
Cook and Nawaz fail to explicitly disclose a registered or authorized user of the first digital mailbox system is configured to transmit a digital mail message including the digital materials along with an issuance of a reward for selecting a portion of the digital materials.
However, in the same field of endeavor, Marsico discloses methods and systems for providing scan triggered application services wherein a registered or authorized user of the first digital mailbox system is configured to transmit a digital mail message including the digital materials along with an issuance of a reward for selecting a portion of the digital materials (Marsico: par. 0095; the client entity administrator may receive an email message that includes a uniform resource locator (URL) link that may be clicked to approve the reward.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marsico into the methods and systems of Cook and the system and method of Nawaz wherein a registered or authorized user of the first digital mailbox system is configured to transmit a digital mail message including the digital materials along with an issuance of a reward for selecting a portion of the digital materials to provide users with scan-triggered application services and to reward or incentivize users to access such services (Bankers: page 1).
Regarding claim 30; Cook and Nawaz disclose the digital content distribution system of claim 1.
Cook and Nawaz fail to explicitly disclose the first digital mailbox system is further configured to offer each user a prescribed reward as an incentive to open the received digital materials.
However, in the same field of endeavor, Marsico discloses methods and systems for providing scan triggered application services wherein the first digital mailbox system is further configured to offer each user a prescribed reward as an incentive to open the received digital materials (Marsico: par. 0095; the clone request includes information that identifies the requesting or sharing user, (i.e., user’s ID), the reward (i.e., a Reward ID) and one or more intended recipients of the reward clones.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marsico into the methods and systems of Cook and the system and method of Nawaz wherein the first digital mailbox system is further configured to offer each user a prescribed reward as an incentive to open the received digital materials to provide users with scan-triggered application services and to reward or incentivize users to access such services (Bankers: page 1).
Regarding claim 31; Cook and Nawaz disclose the digital content distribution system of claim 30.
Cook and Nawaz fail to explicitly disclose the prescribed reward is based on a level of activity conducted by a user when opening the received digital materials.
However, in the same field of endeavor, Marsico discloses methods and systems for providing scan triggered application services wherein the prescribed reward is based on a level of activity conducted by a user when opening the received digital materials (Marsico: par. 0095; the associated client entity (i.e., the entity that issued the original reward) is notified of the pending reward is determined; the associated client entity is notified of the pending reward cloning request.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marsico into the methods and systems of Cook and the system and method of Nawaz wherein the prescribed reward is based on a level of activity conducted by a user when opening the received digital materials to provide users with scan-triggered application services and to reward or incentivize users to access such services (Bankers: page 1).
Regarding claim 32; Cook and Nawaz disclose the digital content distribution system of claim 30.
Cook and Nawaz fail to explicitly disclose the prescribed reward includes a first reward amount upon opening the digital materials and a second reward amount upon selecting of a link included in the digital materials, the second reward amount being greater monetary amount than the first reward amount.
However, in the same field of endeavor, Marsico discloses methods and systems for providing scan triggered application services wherein the prescribed reward includes a first reward amount upon opening the digital materials and a second reward amount upon selecting of a link included in the digital materials, the second reward amount being greater monetary amount than the first reward amount (Marsico: par. 0095; the pop-up notification window may provide options for the client entity administrator to approve or decline the pending reward cloning request.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marsico into the methods and systems of Cook and the system and method of Nawaz wherein the prescribed reward includes a first reward amount upon opening the digital materials and a second reward amount upon selecting of a link included in the digital materials, the second reward amount being greater monetary amount than the first reward amount to provide users with scan-triggered application services and to reward or incentivize users to access such services (Bankers: page 1).
Regarding claim 33; Cook and Nawaz disclose the digital content distribution system of claim 1.
Cook and Nawaz fail to explicitly disclose the digital materials pertain to a mass digital mailing campaign that targets recipients within a geographic area inclusive of the physical address.
However, in the same field of endeavor, Marsico discloses methods and systems for providing scan triggered application services wherein the digital materials pertain to a mass digital mailing campaign that targets recipients within a geographic area inclusive of the physical address (Marsico: par. 0043; geo-location module determines geo-location information indicative of the geographic position of mobile communication device; geo-location information determined by module may include Global Positioning System (GPS) coordinate information (e.g., latitude, longitude, elevation).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marsico into the methods and systems of Cook and the system and method of Nawaz wherein the digital materials pertain to a mass digital mailing campaign that targets recipients within a geographic area inclusive of the physical address to provide users with scan-triggered application services and to reward or incentivize users to access such services (Bankers: page 1).
Regarding claim 34; Cook and Nawaz disclose the digital content distribution system of claim 1.
Cook and Nawaz fail to explicitly disclose the first digital mailbox system further includes a virtual public digital mailbox stations being one or more software instances stored within a data store and made available to registered users of the digital content distribution system, a first software instance of the one or more software instances operating as a digital notary to digitally notarize a document being provided as part of the digital materials.
However, in the same field of endeavor, Marsico discloses methods and systems for providing scan triggered application services wherein the first digital mailbox system further includes a virtual public digital mailbox stations being one or more software instances stored within a data store and made available to registered users of the digital content distribution system, a first software instance of the one or more software instances operating as a digital notary to digitally notarize a document being provided as part of the digital materials (Marsico: par. 0052; reporting module analyzes collected survey data and generates summary reports associated with the survey data; module 206 may generate and report statistics that are based on collected survey data; reports generated by module 206 may be viewed by a surveying entity via a web browser or other software interface.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marsico into the methods and systems of Cook and the system and method of Nawaz wherein the first digital mailbox system further includes a virtual public digital mailbox stations being one or more software instances stored within a data store and made available to registered users of the digital content distribution system, a first software instance of the one or more software instances operating as a digital notary to digitally notarize a document being provided as part of the digital materials to provide users with scan-triggered application services and to reward or incentivize users to access such services (Bankers: page 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436